Title: From Thomas Jefferson to Archibald Robertson, 25 May 1822
From: Jefferson, Thomas
To: Robertson, Archibald


Dr Sir
Poplar Forest.
May. 25. 22.
I find that my plantations here will be out of corn before harvest, and that I must provide it before I leave the county. I expect therefore to purchase of mrs Mosely. 30. barrels @ 4.D. which being to be paid in ready money I do it by a draught on Colo B. Peyton of Richmond, I now inclose one to you for 150.D. on which I am obliged to request you to advance the money as follows.to mr Goff for mrs Mosely120.D.to mr A. Bridgland who will call for it2.16to send me by the bearer Burwell, cash2784150.I learnt after I left you in Nov. that the wheat on which I gave you an order fell short of expectation nearly one half, and we shall be late in getting our tobo to market. as soon as it can be there and sold I shall send you an order, on Colo Peyton. I shall not be able to make up the Deficiency of that and my last year’s account both, but I will do the most I can. I have made considble progress towds the discharge of my bonded debt  to your late firm and a payment I shall make out of my tobo will bring it with in the reach of another years resources. in the mean time the kind forbearance of mr Barrett has spared me the pain of urgencies which would have been beyond my power. I find preparns here for a tobo crop of greater promise than I ever had. 300,000 hills of which four fifths are in newly cleared land, and nearly the whole already planted our wheat however is unpromising. kindly seasons may yet improve it I should have been very happy if your convenience would have permitted you to call and take a family dinner with us while here. my stay in the county has been too short to admit my visiting Lynchburg: but I shall be here again in a couple of months. in the mean time be so good as to furnish on the applicns of mr Coff the necessaries for the place as you have heretofore done to my preceding overseers, and accept the assurance of my great frdshp & respect.P.S. a striped blanket by the bearer. I inclose a letter of advice to be forwarded to Colo Peyton with the draught.